        Case 4:21-cr-00070-SMR-SHL Document 5 Filed 04/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA                      )
                                              )       CRIMINAL NO. 4:21-CR-070
                v.                            )
                                              )       INFORMATION
                                              )
NICOLE POOLE FRANKLIN                         )       18 U.S.C. § 249(a)(1)(B)(ii)
                                              )
                Defendant.                    )


        THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                             18 U.S.C. § 249(a)(1) (Hate Crime Act)

        On or about December 9, 2019, in the Southern District of Iowa, defendant NICOLE

POOLE FRANKLIN willfully caused bodily injury to Minor Victim #1, and attempted to cause

bodily injury to Minor Victim #1 using a dangerous weapon (a motor vehicle), because of Minor

Victim #1’s actual and perceived race, color, religion, and national origin. The offense included

an attempt to kill.

        All in violation of Title 18, United States Code, Section 249(a)(1)(B)(ii).
        Case 4:21-cr-00070-SMR-SHL Document 5 Filed 04/21/21 Page 2 of 2




        THE UNITED STATES ATTORNEY FURTHER CHARGES:

                                           COUNT 2
                             18 U.S.C. § 249(a)(1) (Hate Crime Act)

        On or about December 9, 2019, in the Southern District of Iowa, defendant NICOLE

POOLE FRANKLIN willfully caused bodily injury to Minor Victim #2, and attempted to cause

bodily injury to Minor Victim #2 using a dangerous weapon (a motor vehicle), because of Minor

Victim #2’s actual and perceived race, color, religion, and national origin. The offense included

an attempt to kill.

        All in violation of Title 18, United States Code, Section 249(a)(1)(B)(ii).



                                                      RICHARD D. WESTPHAL
                                                      ACTING UNITED STATES ATTORNEY
                                                      SOUTHERN DISTRICT OF IOWA

                                                      ___________________________________
                                                      RICHARD D. WESTPHAL
                                                      Acting United States Attorney



                                                      PAMELA S. KARLAN
                                                      PRINCIPAL DEPUTY ASSISTANT
                                                      ATTORNEY GENERAL
                                                      CIVIL RIGHTS DIVISION
                                                      U.S. DEPARTMENT OF JUSTICE

                                                      __________________________________
                                                      KATHERINE G. DEVAR
                                                      ANDREW MANNS
                                                      Trial Attorneys





                                                 2


